DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-4 and 10-12 are pending and have been examined in this application. Claims 8-9 and 14-20 have been cancelled. 
An information disclosure statement (IDS) has been filed on 08/02/2018 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-13) in the reply filed on 09/04/2020 is acknowledged.
Claims 5-7, 13, and 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Specifically, claim 5 recites “the one or more protrusions of the fastener engage the one or more latching protrusions while the fastener couples the pest-capture device to the base” which is not drawn to Species A (Figs. 1-13), since the fastener of Species A (Figs. 1-13) does not engage the one or more latching protrusions of the body of the pest-capture device. Claims 6-7 were withdrawn by the applicant, since the claims are not drawn to Species A (Figs. 1-13). Claim 13 recites “the fastener having one or more 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. Pub. 20110072709) in view of VM Products YouTube Channel (How to set the EZ Snap Rat | VM Products, Pub. Date 04/20/2016, https://www.youtube.com/watch?v=HVKUYiVKrCU) and Davis (U.S. Pat. 1633982).
In regard to claim 1, Patterson et al. disclose a pest-management apparatus comprising: a base having a floor defining a first opening (Paragraph [0030] and Fig. 11, where the base has an opening near 192) and a sidewall that defines an external perimeter of the base (Fig. 3, where the device has a base with a sidewall defining an external perimeter of the base); a lid coupled to the base such that the lid is movable relative to the base between an open position and a closed position in which the lid and the base cooperate to define a chamber (Figs. 1-3, where the lid is coupled to the base and movable between an open and closed position); a pest-capture device disposable within the chamber (Fig. 3, where there is a snap trap disposed within a chamber), the pest-capture device having a capture element that is movable relative to the body between a set position and a capture position (Figs. 7-8, where the snap trap is movable between a set and a capture position); an elongated, resilient indicator having a first end, a second end, and a first portion disposed between the first end and the second end (Paragraph [0036] and Fig. 8, where there is an indicator 150). Patterson et al. do not disclose where the first end of the indicator is configured to be coupled to the capture element of the pest-capture device such that: the indicator extends through and is movable relative to the lid; if the lid is in the closed position and the capture element is in the set position, the first portion of the indicator is visible from outside of the chamber and the second end of the indicator 
Patterson et al. as modified by VM Products YouTube Channel do not disclose the pest-capture device having a body defining a second opening; a fastener configured to extend through the first opening and the second opening to couple the pest-capture device to the base, the fastener having a first end and a second end having one or more protrusions configured to engage the body; and where the second end of the fastener is moveable between an engaged position and a released position. Davis discloses the base having a floor defining a first opening (Fig. 1, where there is an opening in the base through which fastener 9 extends); the pest-capture device having a body defining a second opening (Fig. 1, where the pest capture device 8 has a body with a second opening through which fastener 9 extends); a fastener configured to extend through the first opening and the second opening to couple the pest-capture device to the base (Fig. 1, where there is a fastener 9 which extends through the first opening and the second opening to couple the 
In regard to claim 2, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the apparatus of claim 1, where, the pest-capture device is removable from the base (Patterson et al., Fig. 3 and Paragraph [0029], where the base of the station also includes tabs 160 to position the pest-capture device (capable of being removed)) while the fastener is in the released position (Davis, Fig. 1, where the pest capture device 8 is removable from the base when the fastener 9 is in a released position (when fastener 9 is removed from the body of the pest capture device 8, it is at least in a released position)).
In regard to claim 3, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the apparatus of claim 1, where: the indicator includes a second portion adjacent to the first portion and disposed between the first portion and the second end (VM Products YouTube Channel, Time 00:30-00:55, where the indicator also has a second portion adjacent to the first portion); and an upper surface of the indicator on the first portion includes a first color and the upper surface of the indicator on the second portion includes a second color that is visually distinct from the first color (VM Products YouTube Channel, Time 00:30-00:55, where the upper surface of the indicator on the first portion includes a first color (green) which is visually distinct from the color of the second portion (black/brown)).
In regard to claim 4, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the apparatus of claim 1, where: the fastener includes a fastener base and a neck extending from the fastener base toward the second end (Davis, Fig. 1, where the fastener 9 includes a fastener base 12 and a neck extending from the fastener base toward the second end); and the one or more protrusions extend in a direction that is substantially 
In regard to claim 10, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the apparatus of claim 1, where the apparatus is configured such that movement of the indicator from a first position to a second position moves the capture element from the capture position to the set position (VM Products YouTube Channel, Time 00:40-01:00, where the movement of the indicator from a first to a second position moves the snap trap from the capture to the set position).
In regard to claim 11, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the apparatus of claim 1, where the pest-capture device comprises a snap trap (Patterson et al., Fig. 3, where there is a snap trap disposed within the chamber).
In regard to claim 12, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the apparatus of claim 1, where the capture element is biased toward the capture position (Patterson et al., Fig. 3, where there is a snap trap in the chamber of the device and where snap traps are biased toward the capture position).

Response to Arguments
Applicant's arguments, filed 06/07/2021, have been fully considered but they are not persuasive. Patterson et al. (U.S. Pub. 20110072709) as modified by VM Products YouTube Channel (How to set the EZ Snap Rat | VM Products, Pub. Date 04/20/2016, https://www.youtube.com/watch?v=HVKUYiVKrCU) and Davis (U.S. Pat. 1633982) disclose claims 1-4 and 10-12 as specified under Claim Rejections - 35 USC § 103 above. Specifically, Davis teaches the base having a floor defining a first opening in Fig. .
Therefore, Patterson et al. as modified by VM Products YouTube Channel and Davis does disclose the device as recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of pest control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647